
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 679
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reduce the number of executive positions
		  subject to Senate confirmation.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Appointment Efficiency
			 and Streamlining Act of 2011.
		2.Presidential appointments not subject to
			 Senate approval
			(a)Agriculture
				(1)Assistant Secretary of Agriculture for
			 AdministrationSection 218(b)
			 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6918(b))
			 is amended—
					(A)by striking subsection (a)
			 and inserting paragraph (1) or (3) of subsection (a);
					(B)by striking subsection (c); and
					(C)by redesignating subsection (d) as
			 subsection (c).
					(2)Rural Utilities Service
			 AdministratorSection
			 232(b)(1) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C.
			 6942(b)(1)) is amended—
					(A)by striking , by and with the advice
			 and consent of the Senate;
					(B)by striking paragraph (2); and
					(C)by redesignating paragraph (3) as paragraph
			 (2).
					(3)Commodity Credit CorporationSection 9(a) of the Commodity Credit
			 Corporation Charter Act (15 U.S.C. 714g(a)) is amended in the third sentence by
			 striking by and with the advice and consent of the
			 Senate.
				(b)Commerce
				(1)Chief Scientist; National Oceanic and
			 Atmospheric AdministrationSection 2(d) of Reorganization Plan No. 4
			 of 1970 (5 U.S.C. App. 1) is amended by striking , by and with the
			 advice and consent of the Senate,.
				(c)Department of Defense
				(1)Assistant secretaries of defense
					(A)In generalSection 138(a)(1) of title 10, United
			 States Code, is amended by striking 16 and inserting
			 14.
					(B)Administration of reductionThe Assistant Secretary of Defense
			 positions eliminated in accordance with the reduction in numbers required by
			 the amendment made by subparagraph (A) shall be—
						(i)the Assistant Secretary of Defense for
			 Networks and Information Integration; and
						(ii)the Assistant Secretary of Defense for
			 Public Affairs.
						(C)Continued service of
			 incumbentsNotwithstanding
			 the requirements of this paragraph, any individual serving in a position
			 described under subparagraph (B) on the date of the enactment of this Act may
			 continue to serve in such position without regard to the limitation imposed by
			 the amendment in subparagraph (A).
					(D)Plan for successor positionsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall report to the
			 congressional defense committees on his plan for successor positions, not
			 subject to Senate confirmation, for the positions eliminated in accordance with
			 the requirements of this paragraph.
					(2)Members of National Security Education
			 BoardSection 803(b)(7) of
			 the David L. Boren National Security Education Act of 1991 (50 U.S.C.
			 1903(b)(7)) is amended by striking by and with the advice and consent of
			 the Senate,.
				(3)Director of selective serviceSection 10(a)(3) of the Selective Service
			 Act of 1948 (50 U.S.C. App. 460(a)(3)) is amended by striking , by and
			 with the advice and consent of the Senate.
				(d)Department of Education
				(1)Assistant Secretary for
			 ManagementSection 202(e) of
			 the Department of Education Organization Act (20 U.S.C. 3412(e)) is amended by
			 inserting after the first sentence the following: Notwithstanding the
			 previous sentence, the appointments of individuals to serve as the Assistant
			 Secretary for Management shall not be subject to the advice and consent of the
			 Senate..
				(2)Commissioner, Education
			 StatisticsSection 117(b) of
			 the Education Sciences Reform Act of 2002 (20 U.S.C. 9517(b)) is amended by
			 striking , by and with the advice and consent of the
			 Senate,.
				(e)Department of Health and Human
			 Services
				(1)Assistant Secretary for Public
			 AffairsNotwithstanding any
			 other provision of law, the appointment of an individual to serve as the
			 Assistant Secretary for Public Affairs within the Department of Health and
			 Human Services shall not be subject to the advice and consent of the
			 Senate.
				(f)Department of Homeland Security
				(1)Director of the Office for Domestic
			 Preparedness; Assistant Administrator of the Federal Emergency Management
			 Agency, Grant ProgramsSection 430(b) of the Homeland Security Act
			 of 2002 (6 U.S.C. 238(b)) is amended by striking , by and with the
			 advice and consent of the Senate.
				(2)Administrator of the United States Fire
			 AdministrationSection 5(b)
			 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2204(b)) is
			 amended by striking , by and with the advice and consent of the
			 Senate,.
				(3)Director of the Office of Counternarcotics
			 EnforcementSection 878(a) of
			 the Homeland Security Act of 2002 (6 U.S.C. 458(a)) is amended by striking
			 , by and with the advice and consent of the Senate.
				(4)Chief Medical OfficerSection 516(a) of the Homeland Security Act
			 of 2002 (6 U.S.C. 321e(a)) is amended by striking , by and with the
			 advice and consent of the Senate.
				(5)Assistant secretariesSection 103(a) of the Homeland Security Act
			 of 2002 (6 U.S.C. 113(a) is amended—
					(A)by striking There and
			 inserting (1) In
			 general.—Except as provided under paragraph (2),
			 there;
					(B)by redesignating paragraphs (1) through
			 (10) as subparagraphs (A) through (J), respectively; and
					(C)by adding at the end the following:
						
							(2)Assistant SecretariesIf any of the Assistant Secretaries
				referred to under paragraph (1)(I) is designated to be the Assistant Secretary
				for Health Affairs, the Assistant Secretary for Legislative Affairs, or the
				Assistant Secretary for Public Affairs, that Assistant Secretary shall be
				appointed by the President without the advice and consent of the
				Senate.
							.
					(g)Housing and Urban Development; Assistant
			 Secretary for Public AffairsSection 4(a) of the Department of Housing
			 and Urban Development Act (42 U.S.C. 3533(a)) is amended—
				(1)by inserting (1) after
			 (a);
				(2)by striking eight and
			 inserting 7; and
				(3)by adding at the end the following:
					
						(2)There shall be in the Department an
				Assistant Secretary for Public Affairs, who shall be appointed by the President
				and shall perform such functions, powers, and duties as the Secretary shall
				prescribe from time to
				time.
						.
				(h)Department of Justice
				(1)Director, Bureau of Justice
			 StatisticsSection 302(b) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3732(b)) is amended by striking , by and with the advice and consent of
			 the Senate.
				(2)Director, Bureau of Justice
			 AssistanceSection 401(b) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3741(b)) is amended by striking , by and with the advice and consent of
			 the Senate.
				(3)Director, National Institute of
			 JusticeSection 202(b) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3722(b)) is amended by striking , by and with the advice and consent of
			 the Senate.
				(4)Administrator, Office of Juvenile Justice
			 and Delinquency PreventionSection 201(b) of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611(b)) is amended by striking
			 , by and with the advice and consent of the Senate,.
				(5)Director, Office for Victims of
			 CrimeSection 1411(b) of the
			 Victims of Crime Act of 1984 (42 U.S.C. 10605(b)) is amended by striking
			 , by and with the advice and consent of the Senate.
				(i)Department of Labor
				(1)Assistant Secretaries for Administration
			 and Management and Public AffairsNotwithstanding section 2 of the Act of
			 April 17, 1946 (29 U.S.C. 553), the appointment of individuals to serve as the
			 Assistant Secretary for Administration and Management and the Assistant
			 Secretary for Public Affairs within the Department of Labor, shall not be
			 subject to the advice and consent of the Senate.
				(2)Director of the Women's
			 BureauSection 2 of the Act
			 of June 5, 1920 (29 U.S.C. 12) is amended by striking , by and with the
			 advice and consent of the Senate.
				(j)Department of State; Assistant Secretary
			 for Public Affairs and Assistant Secretary for AdministrationSection 1(c)(1) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)) is amended—
				(1)by striking , each of whom shall be
			 appointed by the President, by and with the advice and consent of the Senate,
			 and; and
				(2)by adding at the end the following:
			 Each Assistant Secretary of State shall be appointed by the President,
			 by and with the advice and consent of the Senate, except that the appointments
			 of the Assistant Secretary for Public Affairs and the Assistant Secretary for
			 Administration shall not be subject to the advice and consent of the
			 Senate..
				(k)Department of Transportation
				(1)Assistant secretariesSection 102(e) of title 49, United States
			 Code, is amended—
					(A)by striking (e) The
			 Department and all that follows through An
			 Assistant Secretary and inserting the following:
						
							(e)Assistant Secretaries; General
				Counsel
								(1)AppointmentThe Department has 5 Assistant Secretaries
				and a General Counsel, including—
									(A)an Assistant Secretary for Aviation and
				International Affairs, an Assistant Secretary for Governmental Affairs, and an
				Assistant Secretary for Transportation Policy, who shall each be appointed by
				the President, with the advice and consent of the Senate;
									(B)an Assistant Secretary for Budget and
				Programs who shall be appointed by the President;
									(C)an Assistant Secretary for Administration,
				who shall be appointed by the Secretary, with the approval of the President;
				and
									(D)a General Counsel, who shall be appointed
				by the President, with the advice and consent of the Senate.
									(2)Duties and powersThe officers set forth in paragraph (1)
				shall carry out duties and powers prescribed by the Secretary. An Assistant
				Secretary
								.
					(2)Deputy administrator, federal aviation
			 administrationSection 106 of
			 title 49, United States Code, is amended—
					(A)in subsection (b), by striking . The
			 Administration has a Deputy Administrator. They are appointed and
			 inserting , who shall be appointed; and
					(B)in subsection (d)(1), by striking
			 The Deputy Administrator must and inserting The
			 Administration has a Deputy Administrator, who shall be appointed by the
			 President. In making an appointment, the President shall consider the fitness
			 of the appointee to efficiently carry out the duties and powers of the office.
			 The Deputy Administrator shall.
					(l)Department of the Treasury
				(1)Assistant Secretaries for Public Affairs
			 and ManagementSection 301(e)
			 of title 31, United States Code, is amended—
					(A)by striking 10 Assistant
			 Secretaries and inserting 8 Assistant Secretaries;
			 and
					(B)by inserting The Department shall
			 have 2 Assistant Secretaries not subject to the advice and consent of the
			 Senate who shall be the Assistant Secretary for Public Affairs, and the
			 Assistant Secretary for Management. after the first sentence.
					(2)Treasurer of the United
			 StatesSection 301(d) of
			 title 31, United States Code, is amended—
					(A)by striking 2 Deputy Under
			 Secretaries, and a Treasurer of the United States and inserting
			 and 2 Deputy Under Secretaries, and
					(B)by inserting and a Treasurer of the
			 United States appointed by the President after Fiscal Assistant
			 Secretary appointed by the Secretary.
					(m)Department of Veterans
			 AffairsSection 308(a) of
			 title 38, United States Code, is amended—
				(1)by striking There shall and
			 inserting (1) There shall;
				(2)in paragraph (1), as designated by
			 paragraph (1) of this subsection, by striking Each Assistant and
			 all that follows through the period at the end; and
				(3)by adding at the end the following new
			 paragraphs:
					
						(2)Except as provided in paragraph (3), each
				Assistant Secretary appointed under paragraph (1) shall be appointed by the
				President, by and with the advice and consent of the Senate.
						(3)The following Assistant Secretaries may be
				appointed without the advice and consent of the Senate:
							(A)The Assistant Secretary for
				Management.
							(B)The Assistant Secretary for Human Resources
				and Administration.
							(C)The Assistant Secretary for Public and
				Intergovernmental Affairs.
							(D)The Assistant Secretary for Operations,
				Security, and
				Preparedness.
							.
				(n)Appalachian Regional Commission; Alternate
			 Federal Co-ChairmanSection
			 14301(b)(2) of title 40, United States Code, is amended by striking by
			 and with the advice and consent of the Senate.
			(o)Council of Economic Advisers,
			 MembersSection 10 of the
			 Employment Act of 1946 (15 U.S.C. 1023) is amended by striking subsection (a)
			 and inserting the following:
				
					(a)Creation; composition; qualifications;
				chairman and vice chairman
						(1)CreationThere is created in the Executive Office of
				the President a Council of Economic Advisers (hereinafter called the
				Council).
						(2)CompositionThe Council shall be composed of three
				members, of whom—
							(A)1 shall be the chairman who shall be
				appointed by the President by and with the advice and consent of the Senate;
				and
							(B)2 shall be appointed by the
				President.
							(3)QualificationsEach member shall be a person who, as a
				result of training, experience, and attainments, is exceptionally qualified to
				analyze and interpret economic developments, to appraise programs and
				activities of the Government in the light of the policy declared in section 2,
				and to formulate and recommend national economic policy to promote full
				employment, production, and purchasing power under free competitive
				enterprise.
						(4)Vice chairmanThe President shall designate 1 of the
				members of the Council as vice chairman, who shall act as chairman in the
				absence of the
				chairman.
						.
			(p)Corporation for National and Community
			 Service; Managing DirectorSection 194(a)(1) of the National and
			 Community Service Act of 1990 (42 U.S.C. 12651e(a)(1)) is amended by striking
			 , by and with the advice and consent of the Senate.
			(q)National Council on Disability
			 MembersSection 400(a)(1)(A)
			 of the Rehabilitation Act of 1973 (29 U.S.C. 780(a)(1)(A)) is amended by
			 striking , by and with the advice and consent of the
			 Senate.
			(r)National Foundation on the Arts and the
			 Humanities; National Museum and Library Services Board; MembersSection 207(b)(1) of the Museum and Library
			 Services Act (20 U.S.C. 9105a(b)(1)) is amended—
				(1)in subparagraph (D), by striking ,
			 by and with the advice and consent of the Senate; and
				(2)in subparagraph (E), by striking ,
			 by and with the advice and consent of the Senate.
				(s)National Science Foundation; Board
			 MembersSection 4(a) of the
			 National Science Foundation Act of 1950 (42 U.S.C. 1863(a)) is amended by
			 striking , by and with the advice and consent of the
			 Senate,.
			(t)Office of National Drug Control Policy;
			 Deputy DirectorsSection
			 704(a)(1) of the Office of National Drug Control Policy Reauthorization Act of
			 1998 (21 U.S.C. 1703(a)(1)) is amended to read as follows:
				
					(1)In general
						(A)DirectorThe Director shall be appointed by the
				President, by and with the advice and consent of the Senate, and shall serve at
				the pleasure of the President.
						(B)Deputy DirectorsThe Deputy Director of National Drug
				Control Policy, Deputy Director for Demand Reduction, the Deputy Director for
				Supply Reduction, and the Deputy Director for State, Local, and Tribal Affairs
				shall each be appointed by the President and serve at the pleasure of the
				President.
						(C)Deputy Director for Demand
				ReductionIn appointing the
				Deputy Director for Demand Reduction under this paragraph, the President shall
				take into consideration the scientific, educational, or professional background
				of the individual, and whether the individual has experience in the fields of
				substance abuse prevention, education, or
				treatment.
						.
			(u)Office of Navajo and Hopi Relocation;
			 CommissionerSection 12(b)(1)
			 of Public Law 93–531 (25 U.S.C. 640d–11(b)(1)) is amended by striking by
			 and with the advice and consent of the Senate.
			(v)United States Agency for International
			 Development
				(1)Assistant Administrator for
			 ManagementNotwithstanding
			 section 624(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2384(a)), the
			 appointment by the President of the Assistant Administrator for Management at
			 the United States Agency for International Development shall not be subject to
			 the advice and consent of the Senate.
				(w)Community Development Financial Institution
			 Fund; AdministratorSection
			 104(b)(1) of the Community Development Banking and Financial Institutions Act
			 of 1994 (12 U.S.C. 4703(b)(1)) is amended by striking , by and with the
			 advice and consent of the Senate.
			(x)Department of Transportation; St. Lawrence
			 Seaway Development Corporation; AdministratorSubsection (a) of section 2 of the Act of
			 May 13, 1954, referred to as the Saint Lawrence Seaway Act (33 U.S.C. 982(a))
			 is amended by striking , by and with the advice and consent of the
			 Senate, for a term of seven years.
			(y)Mississippi River Commission;
			 CommissionerSection 2 of the
			 Act of June 28, 1879 (33 U.S.C. 642), is amended in the first sentence by
			 striking , by and with the advice and consent of the
			 Senate,.
			(z)Governor and Alternate Governor of the
			 African Development Bank
				(1)In generalSection 1333 of the African Development
			 Bank Act (22 U.S.C. 290i–1) is amended—
					(A)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
					(B)by striking (a) The
			 President and all that follows through The term of
			 office and inserting the following:
						
							(a)The President shall appoint a Governor and
				an Alternate Governor of the Bank—
								(1)by and with the advice and consent of the
				Senate; or
								(2)from among individuals serving as officials
				required by law to be appointed by and with the advice and consent of the
				Senate.
								(b)The term of
				office
							.
					(2)Conforming amendmentsSection 1334 of such Act (22 U.S.C. 290i–2)
			 is amended—
					(A)by striking The Director or
			 Alternate Director and inserting the following:
						
							(b)The Director or Alternate
				Director
							;
				and
					(B)by inserting before subsection (b), as
			 redesignated, the following:
						
							(a)The President, by and with the advice and
				consent of the Senate, shall appoint a Director of the
				Bank.
							.
					(aa)Governor and Alternate Governor of the
			 Asian Development BankSection 3(a) of the Asian Development Bank
			 Act (22 U.S.C. 285a(a)) is amended to read as follows:
				
					(a)The President shall appoint—
						(1)a Governor of the Bank and an alternate for
				the Governor—
							(A)by and with the advice and consent of the
				Senate; or
							(B)from among individuals serving as officials
				required by law to be appointed by and with the advice and consent of the
				Senate; and
							(2)a Director of the Bank, by and with the
				advice and consent of the
				Senate.
						.
			(bb)Governor and Alternate Governor of the
			 African Development FundSection 203(a) of the African Development
			 Fund Act (22 U.S.C. 290g–1(a)) is amended to read as follows:
				
					(a)The President shall appoint a Governor, and
				an Alternate Governor, of the Fund—
						(1)by and with the advice and consent of the
				Senate; or
						(2)from among individuals serving as officials
				required by law to be appointed by and with the advice and consent of the
				Senate.
						.
			(cc)National Board for Education Sciences;
			 MembersSection 116(c)(1) of
			 the Education Sciences Reform Act of 2002 (20 U.S.C. 9516(c)(1)) is amended by
			 striking , by and with the advice and consent of the
			 Senate.
			(dd)National Institute for Literacy Advisory
			 Board; MembersSection
			 242(e)(1)(A) of the Adult Education and Family Literacy Act (20 U.S.C.
			 9252(e)(1)(A)) is amended by striking with the advice and consent of the
			 Senate.
			(ee)Institute of American Indian and Alaska
			 Native Culture and Arts Development; Member, Board of TrusteesSection 1505 of the American Indian, Alaska
			 Native, and Native Hawaiian Culture and Art Development Act (20 U.S.C.
			 4412(a)(1)(A)) is amended by striking by and with the advice and consent
			 of the Senate.
			(ff)Public Health Service Commissioned Officer
			 Corps
				(1)AppointmentSection 203(a)(3) of the Public Health
			 Service Act (42 U.S.C. 204(a)(3)) is amended by striking with the advice
			 and consent of the Senate.
				(2)PromotionsSection 210(a) of the Public Health Service
			 Act (42 U.S.C. 211(a)) is amended by striking , by and with the advice
			 and consent of the Senate.
				(gg)National Oceanic and Atmospheric
			 Administration Commissioned Officer Corps
				(1)Appointments and promotions to permanent
			 gradesSection 226 of the
			 National Oceanic and Atmospheric Administration Commissioned Officer Corps Act
			 of 2002 (33 U.S.C. 3026) is amended by striking , by and with the advice
			 and consent of the Senate.
				(2)Positions of importance and
			 responsibilitySection
			 228(d)(1) of such Act (33 U.S.C. 3028(d)(1)) is amended by striking , by
			 and with the advice and consent of the Senate.
				(3)Temporary appointments and promotions
			 generallySection 229 of such
			 Act (33 U.S.C. 3029) is amended—
					(A)by striking alone each place
			 it appears; and
					(B)in subsection (a), in the second sentence,
			 by striking unless the Senate sooner gives its advice and consent to the
			 appointment.
					(hh)Rule of constructionNotwithstanding section 3132(a)(2) of title
			 5, United States Code, removal of Senate confirmation for any position in this
			 section shall not—
				(1)result in any such position being placed in
			 the Senior Executive Service; or
				(2)alter compensation for any such position
			 under the Executive Schedule or other applicable compensation provisions of
			 law.
				3.Appointment of the Director of the
			 Census
			(a)In generalSection 21 of the title 13, United States
			 Code, is amended to read as follows:
				
					21.Director of the Census; duties
						(a)Appointment
							(1)In generalThe Bureau shall be headed by a Director of
				the Census, appointed by the President, by and with the advice and consent of
				the Senate, without regard to political affiliation.
							(2)QualificationsSuch appointment shall be made from
				individuals who have a demonstrated ability in managing large organizations and
				experience in the collection, analysis, and use of statistical data.
							(b)Term of office
							(1)In generalThe term of office of the Director shall be
				5 years, and shall begin on January 1, 2012, and every fifth year thereafter.
				An individual may not serve more than 2 full terms as Director.
							(2)VacanciesAny individual appointed to fill a vacancy
				in such position, occurring before the expiration of the term for which such
				individual's predecessor was appointed, shall be appointed for the remainder of
				that term. The Director may serve after the end of the Director's term until
				reappointed or until a successor has been appointed, but in no event longer
				than 1 year after the end of such term.
							(3)RemovalAn individual serving as Director may be
				removed from office by the President. The President shall communicate in
				writing the reasons for any such removal to both Houses of Congress not later
				than 60 days before the removal.
							(4)Personnel actionsExcept as provided under paragraph (3),
				nothing in this subsection shall prohibit a personnel action otherwise
				authorized by law with respect to the Director of the Census, other than
				removal.
							(c)DutiesThe Director shall perform such duties as
				may be imposed upon the Director by law, regulations, or orders of the
				Secretary.
						.
			(b)Transition rules
				(1)Appointment of initial
			 DirectorThe initial Director
			 of the Bureau of the Census shall be appointed in accordance with the
			 provisions of section 21(a) of title 13, United States Code, as amended by
			 subsection (a).
				(2)Interim role of current Director of the
			 Census after date of enactmentIf, as of January 1, 2012, the initial
			 Director of the Bureau of the Census has not taken office, the officer serving
			 on December 31, 2011, as Director of the Census (or Acting Director of the
			 Census, if applicable) in the Department of Commerce—
					(A)shall serve as the Director of the Bureau
			 of the Census; and
					(B)shall assume the powers and duties of such
			 Director for one term beginning January 1, 2012, as described in section 21(b)
			 of such title, as so amended.
					(c)Technical and conforming
			 amendmentsNot later than
			 January 1, 2012, the Secretary of Commerce, in consultation with the Director
			 of the Census, shall submit to each House of the Congress draft legislation
			 containing any technical and conforming amendments to title 13, United States
			 Code, and any other provisions which may be necessary to carry out the purposes
			 of this section.
			4.Working Group on streamlining paperwork for
			 executive nominations
			(a)EstablishmentThere is established the Working Group on
			 Streamlining Paperwork for Executive Nominations (in this section referred to
			 as the Working Group).
			(b)Membership
				(1)CompositionThe Working Group shall be composed
			 of—
					(A)the chairperson who shall be—
						(i)except as provided under clause (ii), the
			 Director of the Office of Presidential Personnel; or
						(ii)a Federal officer designated by the
			 President;
						(B)representatives designated by the President
			 from—
						(i)the Office of Personnel Management;
						(ii)the Office of Government Ethics; and
						(iii)the Federal Bureau of Investigation;
			 and
						(C)individuals appointed by the chairperson of
			 the Working Group who have experience and expertise relating to the Working
			 Group, including—
						(i)individuals from other relevant Federal
			 agencies; and
						(ii)individuals with relevant experience from
			 previous presidential administrations.
						(c)Streamlining of paperwork required for
			 executive nominations
				(1)In generalNot later than 90 days after the date of
			 enactment of this Act, the Working Group shall conduct a study and submit a
			 report on the streamlining of paperwork required for executive nominations
			 to—
					(A)the President;
					(B)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
					(C)the Committee on Rules and Administration
			 of the Senate.
					(2)Consultation with Committees of the
			 SenateIn conducting the
			 study under this section, the Working Group shall consult with the chairperson
			 and ranking member of the committees referred to under paragraph (1) (B) and
			 (C).
				(3)Contents
					(A)In generalThe report submitted under this section
			 shall include—
						(i)recommendations for the streamlining of
			 paperwork required for executive nominations; and
						(ii)a detailed plan for the creation and
			 implementation of an electronic system for collecting and distributing
			 background information from potential and actual Presidential nominees for
			 positions which require appointment by and with the advice and consent of the
			 Senate.
						(B)Electronic systemThe electronic system described under
			 subparagraph (A)(ii) shall—
						(i)provide for—
							(I)less burden on potential nominees for
			 positions which require appointment by and with the advice and consent of the
			 Senate;
							(II)faster delivery of background information
			 to Congress, the White House, the Federal Bureau of Investigation, Diplomatic
			 Security, and the Office of Government Ethics; and
							(III)fewer errors of omission; and
							(ii)ensure the existence and operation of a
			 single, searchable form which shall be known as a Smart Form and
			 shall—
							(I)be free to a nominee and easy to
			 use;
							(II)make it possible for the nominee to answer
			 all vetting questions one way, at a single time;
							(III)secure the information provided by a
			 nominee;
							(IV)allow for multiple submissions over time,
			 but always in the format requested by the vetting agency or entity;
							(V)be compatible across different computer
			 platforms;
							(VI)make it possible to easily add, modify, or
			 subtract vetting questions;
							(VII)allow error checking; and
							(VIII)allow the user to track the progress of a
			 nominee in providing the required information.
							(d)Review of background investigation
			 requirements
				(1)In generalThe Working Group shall conduct a review of
			 the impact of background investigation requirements on the appointments
			 process.
				(2)Conduct of reviewIn conducting the review, the Working Group
			 shall—
					(A)assess the feasibility of using personnel
			 other than Federal Bureau of Investigation personnel, in appropriate
			 circumstances, to conduct background investigations of individuals under
			 consideration for positions appointed by the President, by and with the advice
			 and consent of the Senate; and
					(B)consider the extent to which the scope of
			 the background investigation conducted for an individual under consideration
			 for a position appointed by the President, by and with the advice and consent
			 of the Senate, should be varied depending on the nature of the position for
			 which the individual is being considered.
					(3)ReportNot later than 270 days after the date of
			 enactment of this Act, the Working Group shall submit a report of the findings
			 of the review under this subsection to—
					(A)the President;
					(B)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
					(C)the Committee on Rules and Administration
			 of the Senate.
					(e)Personnel matters
				(1)Compensation of members
					(A)Federal officers and
			 employeesEach member of the
			 Working Group who is a Federal officer or employee shall serve without
			 compensation in addition to that received for their services as a Federal
			 officer or employee.
					(B)Members not Federal officers and
			 employeesEach member of the
			 Working Group who is not a Federal officer or employee shall not be compensated
			 for services performed for the Working Group.
					(2)Travel expensesThe members of the Working Group shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Working Group.
				(3)Staff
					(A)In generalThe President may designate Federal
			 officers and employees to provide support services for the Working
			 Group.
					(B)Detail of Federal employeesAny Federal employee may be detailed to the
			 Working Group without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
					(f)Non-Applicability of Federal Advisory
			 Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the Working Group
			 established under this section.
			(g)Termination of the Working
			 GroupThe Working Group shall
			 terminate 60 days after the date on which the Working Group submits the latter
			 of the 2 reports under this section.
			5.Report on Presidentially appointed
			 positions
			(a)DefinitionsIn this section—
				(1)the term agency means an
			 Executive agency defined under section 105 of title 5, United States Code;
			 and
				(2)the term covered position
			 means a position in an agency that requires appointment by the President
			 without the advice and consent of the Senate.
				(b)In generalNot later than 180 days after the date of
			 enactment of this Act, the Government Accountability Office shall conduct a
			 study and submit a report on covered positions to Congress and the
			 President.
			(c)ContentsThe report submitted under this section
			 shall include—
				(1)a determination of the number of covered
			 positions in each agency;
				(2)an evaluation of whether maintaining the
			 total number of covered positions is necessary;
				(3)an evaluation of the benefits and
			 disadvantages of—
					(A)eliminating certain covered
			 positions;
					(B)converting certain covered positions to
			 career positions or positions in the Senior Executive Service that are not
			 career reserved positions; and
					(C)converting any categories of covered
			 positions to career positions;
					(4)the identification of—
					(A)covered positions described under paragraph
			 (3)(A) and (B); and
					(B)categories of covered positions described
			 under paragraph (3)(C); and
					(5)any other recommendations relating to
			 covered positions.
				6.Effective date
			(a)Presidential appointments not subject to
			 Senate approvalThe
			 amendments made by section 2 shall take effect 60 days after the date of
			 enactment of this Act and apply to appointments made on and after that
			 effective date, including any nomination pending in the Senate on that
			 date.
			(b)Director of the Census and Working
			 GroupThe provisions of
			 sections 3 and 4 (including any amendments made by those sections) shall take
			 effect on the date of enactment of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
